Citation Nr: 0736674	
Decision Date: 11/21/07    Archive Date: 12/06/07

DOCKET NO.  06-13 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an increased (compensable) disability rating 
for mixed hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from January 1953 to 
January 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Milwaukee, Wisconsin (RO), which denied the benefit sought on 
appeal.  

This case has been advanced on the Board's docket in 
accordance with the provisions of 38 C.F.R. Section 20.900 
(c) (2007).   

 The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is claiming entitlement to an increased 
(compensable) disability rating for his service-connected 
mixed hearing loss.  The Board has reviewed the claims file 
and determined that further development is necessary prior to 
adjudicating the veteran's claim.

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2007). The Court has held that the assignment 
of disability ratings for hearing impairment are to be 
derived by the mechanical application of the Rating Schedule 
to the numeric designations assigned after audiometry 
evaluations are rendered. Lendenmann v. Principi, 3 Vet. App. 
345 (1992); see also 38 C.F.R. § 4.85, 4.86.  In cases in 
which the evaluation of hearing loss is at issue, an 
examination for VA purposes must be conducted by a state-
licensed audiologist and must include a controlled speech 
discrimination test (Maryland CNC) and a pure tone audiometry 
test.  Examinations will be conducted without the use of 
hearing aids. 38 C.F.R. § 4.85(a).

The veteran was last examined by VA for his service-connected 
mixed hearing loss for compensation purposes in October 2005.  
That examination was the basis for the RO's January 2006 
rating decision appealed here.  During his recent hearing in 
September 2007 before the undersigned, he testified that his 
hearing had become worse since that examination.  

At the time of the September 2007 hearing the veteran also 
provided a report of private audiology testing conducted 
recently in August 2007.  That report contains audiometric 
findings of pure tone hearing threshold levels only in 
graphic form; there are no numeric findings in that report.  
The Board is precluded from applying these graphic results to 
the criteria of 38 C.F.R. § 3.385 (2007) in order to 
determine the severity of the veteran's bilateral hearing 
loss disability.  See Kelly v. Brown, 7 Vet. App. 471 (1995) 
(holding that neither the Board nor the RO may interpret 
graphical representations of audiometric data). 

Nevertheless, visual review of the graphic findings of pure 
tone hearing threshold levels contained in the August 2007 
audiology report clearly indicates that the veteran's hearing 
has worsened to some extent at one or more threshold levels.  

In sum, the veteran has testified, and the evidence appears 
to indicate, that his service-connected mixed hearing loss 
has worsened since he was last examined by VA.  As such, the 
Board concludes that the veteran's service-connected hearing 
loss claim must be remanded for the veteran to undergo a 
contemporaneous and thorough VA examination to determine the 
current severity of his bilateral hearing loss.  See Snuffer 
v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 
(1995), 60 Fed. Reg. 43186 (1995).

The fulfillment of the VA's statutory duty to assist the 
appellant includes providing additional VA examination by a 
specialist when indicated, and conducting a thorough and 
contemporaneous medical examination, and providing a medical 
opinion, which takes into account the records of prior 
medical treatment, so that the disability evaluation will be 
a fully informed one.  See Hyder v. Derwinski, 1 Vet. App. 
221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
Therefore, prior to any examination, the RO should attempt to 
obtain any relevant treatment records not now on file with 
VA.

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the appellant to 
identify all medical care providers who 
evaluated or treated him since October 
2005 for his bilateral hearing loss.  The 
RO should appropriately proceed to request 
copies of any pertinent private or VA 
medical records not currently of record 
for that period from all sources 
identified.

2.  The RO should schedule the veteran for 
a VA audiologic examination (for 
compensation and pension purposes) by a 
state-licensed audiologist, to determine 
the nature and severity of the veteran's 
bilateral hearing loss.  The RO must make 
the claims file available to the examiner, 
who should review the claims folders in 
conjunction with the examination.  The 
examiner should note such review in the 
examination report.

All studies deemed appropriate in the 
medical opinion of the examiner should be 
performed, and all findings should be set 
forth in detail.  The examiner should 
include in the examination report the 
rationale for any opinion expressed.  If 
the examiner determines that it is not 
feasible to respond to any of the 
inquiries below, the examiner should 
explain why it is not feasible to respond.

Examination of hearing impairment should 
be conducted without the use of hearing 
aids.  The examination must include a 
controlled speech discrimination test 
(Maryland CNC) and a pure tone audiometry 
test.  See 38 C.F.R. § 4.85(a).  For each 
ear, pure tone audiometric thresholds, in 
decibels, should be recorded for each of 
the frequencies of 1,000, 2,000, 3,000 and 
4,000 hertz, as well as controlled speech 
discrimination testing (Maryland CNC) 
(reported in percentages of 
discrimination).

3.  The RO must ensure that all 
instructions ordered here are undertaken. 
If not, take corrective action.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  
Also the RO should conduct any additional 
development deemed needed.

4.  Thereafter, the RO should readjudicate 
the claim on appeal.  If the determination 
remains unfavorable to the appellant, he 
and his representative should be furnished 
a supplemental statement of the case and 
be afforded the applicable time period in 
which to respond.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
NANCY ROBIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



